TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00413-CR



                                 Kenneth Sashington, Appellant

                                                  v.

                                      State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-DC-09-301198, HONORABLE WLFORD FLOWERS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s court-appointed counsel has filed a motion to abate this appeal for the

trial court to consider his motion to withdraw as appointed appellate counsel and to appoint new

appellate counsel. Counsel represents that he has filed his motion to withdraw with the trial court.

Accordingly, we abate this appeal for fifteen days and remand the cause to the district court of Travis

County to consider counsel’s motion to withdraw and appoint a new appellate attorney. All appellate

deadlines will be tolled during the period of abatement. Any orders resulting therefrom shall be filed

with the clerk of this Court within thirty days of the date of the entry of this opinion.
                                            __________________________________________

                                            Melissa Goodwin, Justice



Before Justices Puryear, Rose and Goodwin

Abated

Filed: July 28, 2011

Do Not Publish




                                              2